DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-7 are pending.  
Election/Restrictions
Applicant’s election, without traverse, of Group I, claims 1 and 3, in the reply filed on 12/16/21 is acknowledged. 
Claim(s) 2, 4-7 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/16/21.
Claim Rejections - 35 USC § 112(a)/first paragraph

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for certain embodiments (e.g., the 
Upon review of the disclosure in its entirety, one having ordinary skill in the art would not be enabled to make the full scope of the invention as claimed without undue experimentation. Case law holds that applicant’s specification must be “commensurately enabling [regarding the scope of the claims]” Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1990). Otherwise undue experimentation would be involved in determining how to practice and use applicant’s invention. The test for undue experimentation as to whether or not all embodiments within the scope of the claim can be made and/or used as claimed and whether the claim meets the test is stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and In re Wands, 8 USPQ2d 1400, 1404 (Fed.Cir. 1988).
Claim 1 recites X-ray properties that reflect the crystallization and crystal orientation characteristics of the resin layer which is not enabled in scope because the claims only recite I and II polyester resin ingredients that are only limited in their amount and melting point without any limitation placed on their polymer composition, such that one having ordinary skill in the art would have to experiment with all the possible types of polyesters (in terms of type and amount of repeating units within the respective polyesters I and II) in order to determine which of those polyesters will produce the claimed X-ray properties.  Such an amount of experimentation is undue/unreasonable based on the present disclosure which only provides guidance for achieving the claimed x-ray properties when polyester I is a polyethylene terephthalate based polyester with 2-15 mol% of isophthalic acid (since the isophthalic acid content is disclosed as affecting crystallinity) and when polyester II is polybutylene terephthalate (also disclosed as affecting in scope for the claimed X-ray properties because the claims are broader than the limitations discussed in the preceding sentence).
Upon applying the Wands factors to claim 1, undue experimentation would be required:
(A) The breadth of the claims; (as explained above, the claims are broad in terms of the type of polyester I and II relative to the much narrower guidance provided in the specification)
(B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (the X-ray properties as claimed would not be readily arrived at by one having ordinary skill in the art without significant guidance)
(E) The level of predictability in the art; (to achieve the full scope of the claimed invention with the limited guidance provided in the specification would require testing various types of polyesters I and II without any apparent predictability)
(F) The amount of direction provided by the inventor; (G) The existence of working examples; and (the direction in the specification, at best, is sufficient for certain types of polyesters I and II, see e.g., the guidance discussed above, without any corresponding direction provided for achieving the claimed X-ray properties with the broader polyesters as claimed)
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. (based on the broader claimed scope compared to the limited guidance 
The rest of the rejected claims not specifically addressed above are rejected because they depend from one of the claims specifically addressed above and fail to resolve the above enablement problem.  
Claim Rejections - 35 USC § 112(b)/second paragraph

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites a “principal component” which is vague because it is unclear what amount of the resin would constitute a principal component vs a non-principal component.  There does not appear to be any definition of this phrase in the present disclosure.
Claim 1 recites X-ray diffraction measurements of “the resin layer A” and then recites particular measurements over certain ranges “of polyester II” and “of polyester I” which makes it unclear if the X-ray diffraction measurement is obtained from the overall layer or is taken only from the respectively polyesters in isolation (i.e., testing the polyesters separately, not mixed together as in Layer A).  In this regard, it appears that the ranges being tested are intended to measure properties of the respectively polyesters within the A layer (see, e.g., [0084]-[0085] of the present PGPub) such that the measurements are still taken from the overall A layer but reflect 
The rest of the rejected claims not specifically addressed above are rejected because they depend from one of the claims specifically addressed above and therefore include the same indefiniteness issue(s) via their dependency.  
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
If this application currently names joint inventors: in considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
When something is indicated as being “obvious” this should be taken as shorthand for “prima facie obvious to one having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the invention”.
When a range is indicated as overlapping a claimed range, unless otherwise noted, this should be taken as short hand to indicate that the claimed range is obvious in view of the 

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (U.S. 6,458,439) in view of Namekawa et al. (U.S. 2016/0221064) in view of Nakamura et al. (U.S. 2018/0029334).
Regarding claims 1 and 3, Jung teaches a polyester resin coating for a metal sheet that includes a 10/90-90/10 mixture (overlapping the claimed ranges) of polyesters, e.g., polyethylene terephthalate isophthalate copolymer and polybutylene terephthalate homopolymer, with the coating being applied via extrusion coating to a thickness overlapping claim 3 (see abstract, col. 4, line 45 – col. 5, line 15).  The PBT resin is exemplified as having a melting point of 225 Celsius (within the claimed range for polyester II) (Columns 17-18, footnote 5 in the table), such that it would have been obvious to use this melting point because it is shown in the examples as being suitable.  
The melting point of the polyethylene terephthalate isophthalate copolymer is not disclosed.  However, Namekawa is also directed to polyester coatings for metal sheets in the same field and teaches that a suitable polyethylene terephthalate isophthalate copolymer comprises less than 25 mol% of isophthalic acid based monomers (overlapping the ratio of terephthalate and isophthalate in the present examples) and has a melting point overlapping the claimed range for polyester I (see abstract, [0023]).  Thus, it would have been obvious to have used such a polyethylene terephthalate isophthalate copolymer as taught by Namekawa for the polyethylene terephthalate isophthalate copolymer already generally called for in Jung because it is shown in Namekawa to be suitable for the same intended use as desired in Jung.
No other ingredients are required in the resin coating in modified Jung and therefore the polyester mixture is a “principal component” as claimed.
Modified Jung does not disclose the claimed second Xray relationship, however, Nakamura is also directed to polyester coatings of metal sheets in the same field and teaches that when PBT is used (as in modified Jung) the heat history of the coating during application to the metal sheet should be controlled such that the I011/I100 peak ratio (the inverse of the second ratio as claimed), which reflects the crystallization orientation characteristics of the PBT, should be between 0.2 and 5 (overlapping the claimed range) in order to provide good formability (see abstract, [0056]-[0058]).  Thus, it would have been obvious to have provided the PBT in the polyester coating of modified Jung with the I011/I100 peak ratio property taught by Nakamura in order to impart good formability.  
Modified Jung does not disclose the claimed first Xray relationship but given that the same type and amount of polyesters I and II are disclosed in modified Jung (i.e., the same polyethylene terephthalate isophthalate copolymer and PBT as is used in the present examples) and given that the coating heat history is controlled to achieve the same second Xray relationship as in the present application, the first Xray relationship property of the resin layer in modified Jung will also inherently match the claimed first Xray property.

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamanaka et al. (U.S. 2018/0065339)) in view of Nakamura et al. (U.S. 2018/0029334).
Regarding claims 1 and 3, Yamanaka teaches a polyester resin coating for a metal sheet that includes a 10/90-60:40 mixture (overlapping the claimed ranges) of polyesters, e.g., polyethylene terephthalate isophthalate copolymer with less than 15 mol% of isophthalate 
No other ingredients are required in the resin coating in Yamanaka and therefore the polyester mixture is a “principal component” as claimed.
Yamanaka does not disclose the claimed second Xray relationship, however, Nakamura is also directed to polyester coatings of metal sheets in the same field and teaches that when PBT is used (as in Yamanaka) the heat history of the coating during application to the metal sheet should be controlled such that the I011/I100 peak ratio (the inverse of the second ratio as claimed), which reflects the crystallization orientation characteristics of the PBT, should be between 0.2 and 5 (overlapping the claimed range) in order to provide good formability (see abstract, [0056]-[0058]).  Thus, it would have been obvious to have provided the PBT in the polyester coating of Yamanaka with the I011/I100 peak ratio property taught by Nakamura in order to impart good formability.  
Modified Yamanaka does not disclose the claimed first Xray relationship but given that the same type and amount of polyesters I and II are disclosed in modified Yamanaka (i.e., the same polyethylene terephthalate isophthalate copolymer and PBT as is used in the present examples) and given that the coating heat history is controlled to achieve the same second Xray relationship as in the present application, the first Xray relationship property of the resin layer in modified Yamanaka will also inherently match the claimed first Xray property.



Conclusion
References cited in any corresponding foreign applications have been considered but would be cumulative to the above.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B NELSON whose direct telephone number is (571)272-9886 and whose direct fax number is (571)273-9886 and whose email address is Michael.Nelson@USPTO.GOV.  The examiner can normally be reached on Mon-Sat, 7am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 (faxes sent to this number will take longer to reach the examiner than faxes sent to the direct fax number above).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL B NELSON/
Primary Examiner, Art Unit 1787